Citation Nr: 0117611	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  99-01 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a 
pulmonary/respiratory disability (to include bronchial 
asthma, pulmonary emphysema and/or elevated right diaphragm).

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

The veteran included a request for a hearing in Washington, 
D.C. in his April 1999 substantive appeal.  The Board 
scheduled a hearing for the veteran for September 2000.  
However, he requested that the hearing be rescheduled.  The 
veteran failed to report for a hearing scheduled for March 
2001.


REMAND

The veteran contends that service connection is warranted for 
any or all of his diagnosed pulmonary disorders based upon 
either in-service use of tobacco products (nicotine 
dependence) or from his exposure to the cleaning agent carbon 
tetrachloride.  Specifically, the veteran contends that he 
began smoking while in boot camp and continued until August 
1947.  He also stated that he was exposed to carbon 
tetrachloride as a parachute rigger in the Marine Corps and 
that it was widely used as a degreasing agent.  He further 
stated that it was used to clean parachute harnesses, packs 
and canopies several times a week.  Although the veteran has 
essentially denied asserting that his prostate cancer is 
either the result of in-service tobacco use and/or exposure 
to tetrachloride (see April 1999 VA Form 9, Appeal to the 
Board), he is seeking service connection for prostate cancer, 
also, and his representative has indicated that such 
condition may be the result of in-service tobacco use and/or 
exposure to tetrachloride (see, e.g., Informal Hearing 
Presentation, dated Mary 7, 2001).  

Neither prostate cancer nor a pulmonary disorder was shown in 
service, and there is to evidence linking any of his claimed 
disabilities to cigarette smoking, or tending to show that 
nicotine dependence was incurred in service.  Likewise, there 
is no medical indication that either prostate cancer or any 
of the pulmonary/respiratory disabilities diagnosed post 
service is in any way related to claimed carbon tetrachloride 
exposure in service, or any other incident of service.  In 
the absence of a nexus between the claimed disabilities and 
service, the RO denied each of the veteran's claims as not 
well grounded.

The Board notes, however, that there has recently been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

The Board notes that the RO has not yet considered these 
claims for service connection in the context of the new law, 
nor has the veteran had an opportunity to prosecute these 
claims in that context.  A remand will ensure due process of 
law, and avoid the possibility of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  Furthermore, following a review 
of the record, the Board determines that additional 
development is warranted with respect to each of the issues 
on appeal.  

In light of the heightened duties imposed by the Act, the 
Board finds that veteran should be afforded the opportunity 
to submit additional evidence supporting his assertions that 
he developed a nicotine addiction, and that he was exposed to 
carbon tetrachloride during service.  Thereafter, the veteran 
should undergo appropriate medical examination to obtain 
opinion as to the nexus, if any, between each of the 
veteran's claimed disability and service, to include alleged 
tobacco use and exposure to carbon tetrachloride.  If a 
possible association between any diagnosed disability and 
smoking is found, the examiner should also indicate whether 
the record indicates that the veteran developed a nicotine 
addiction in service.  
See VAOPGCPREC 19-97 (May 13, 1997) (setting forth the two 
pronged-analysis for claims based upon tobacco use in service 
filed prior to June 9, 1998).   

The appellant is hereby notified that failure to report to 
any scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the veteran.  

Prior to arranging for the veteran to undergo examination, 
the RO should also obtain and associate with the record all 
outstanding pertinent medical records, to specifically 
include records from any VA facilities.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain outstanding pertinent 
medical records from any other source(s) or facilities 
identified by the veteran.

Also, any additional available clinical records pertaining to 
the veteran's treatment from 1950 to 1965 at the D. C. Police 
Clinic could contain critical information pertaining to the 
etiology of the disorders.  The Board notes that a VA letter 
to the veteran dated in April 1999 indicates that a request 
was to be made for treatment records from the D.C. Police 
Clinic and George Washington Hospital.  However, there is 
nothing in the record to document that specific requests were 
made or that records from those facilities are unavailable.  
Further development in this regard is thus warranted.  

In addition to the requested development, the RO should also 
determine whether any other development and/or notification 
action is warranted under the Act while the issues on appeal 
are in remand status.  Thereafter, the RO should adjudicate 
each of the issues on appeal on the merits.

Accordingly, these matters are hereby REMANDED to the RO for 
the following development:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records all pertinent facilities, 
to specifically include any VA medical 
facilities, the D.C. Police Clinic, and 
George Washington University Hospital.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the veteran's 
claims file, and he and his 
representative so notified.  The RO 
should also afford the veteran the 
opportunity to submit all pertinent 
medical or other records in his 
possession, as well evidence supporting 
his assertions that he developed a 
nicotine addiction and was exposed to 
carbon tetrachloride in service, before 
arranging for him to undergo medical 
examination. 

2.  Following the receipt of all evidence 
received pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo appropriate VA 
examination to determine the nature and 
etiology of all respiratory disability 
and prostate cancer.  All indicated 
tests, studies, and consultations should 
be accomplished, and all clinical 
findings should be reported in detail.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
furnished to, and be reviewed by, each 
physician designated to examine the 
veteran.  The examination report should 
include a detailed history of the 
veteran's smoking before, during and 
after service, and his in-service 
exposure to carbon tetrachloride, as well 
as facts relative to any other potential 
causes of prostate cancer and diagnosed 
pulmonary/respiratory disability.  

Following examination of the veteran, 
review of his pertinent medical history 
(to include that noted herein), and 
consideration of sound medical 
principles, the examiner should give a 
fully reasoned opinion, with respect to 
each diagnosed pulmonary disability and 
prostate cancer (as appropriate), whether 
it is at least as likely as not that the 
disability is the result of disease or 
injury incurred or aggravated during 
active military service, to include 
claimed tobacco use and/or carbon 
tetrachloride exposure.  If a possible 
association between any diagnosed 
disability and smoking is found, the 
examiner should also indicate whether it 
is at least as likely as not that the 
veteran developed a nicotine addiction in 
service

The examiner must support the opinion by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  Therefore, all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached (to include, as 
appropriate, citation to specific medical 
authority and evidence of record), should 
be set forth in a typewritten report.  

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority, to include 
the provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the opportunity to 
provide written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


